Claimant was employed as a cook in the hotel of the employer. During the middle of the afternoon, and while engaged in her duties, a fire broke out in the hotel; she knew that there were guests sleeping in rooms on the upper floors of the hotel, and rushed upstairs to warn the guests. While thus engaged she was trapped by the flarp.es and jumped from a window. She received serious hums for which the award has been made. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.